Citation Nr: 0822867	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran served on active duty with the United States Air 
Force from November 1971 to August 1975 and with the United 
States Navy from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In November 2007, the Board remanded the matter for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in this case; however, 
additional evidentiary development is necessary.  In its 
November 2007 remand, the Board directed the RO to obtain a 
VA medical opinion as to whether the veteran's hearing loss 
and tinnitus were at least as likely as not related to his 
active service.  The Board also indicated that the claims 
folder must be made available to the examiner in connection 
with the examination.  

Pursuant to the Board's remand instructions, in January 2008, 
a VA audiologist performed audiological testing, reviewed the 
veteran's claims folder, and commented that the veteran's 
hearing loss and tinnitus existed prior to military service 
(either viral or congenital) and he was given an H-3 profile.  
The matter was then forwarded to a VA physician, in February 
2008; however, the claims folder was not made available for 
his review.  The February 2008 VA examiner indicated that 
without a review of the claims folder he was unable to render 
an opinion as to whether it was as likely as not that the 
veteran's tinnitus and hearing loss were related to service, 
without resorting to speculation.  He noted, however, that, 
with the limited information he had, it was certainly more 
likely than not that some of his hearing loss may have been 
aggravated by the military.  

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the 
claims folder was not made available to February 2008 VA 
examiner, this matter must be remanded for compliance with 
the instructions of the previous Remand.

Accordingly, the case is REMANDED for the following action:

1.  If possible, the RO should make the 
claims folder available to the February 
2008 examiner and ask him to render an 
opinion, after a review of the medical 
evidence of record, as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's bilateral hearing loss and 
tinnitus were incurred in service.

2. In the event the VA physician is 
unavailable to supplement his February 
2008 opinion, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of his current hearing loss and 
tinnitus. The claims folder must be made 
available to the examiner in connection 
with the examination.  If bilateral 
hearing loss and tinnitus are found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's bilateral hearing loss 
and tinnitus were incurred in service. 

3.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



